DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 6/7/2022 is acknowledged.
Claims 10-11 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022. Applicant withdrew claims 18-21 and Examiner has also withdrawn claims 10-11 as being drawn to Species B Fig. 3 since claims 10-11 claim a commissioning valve configured to control at least one of a purging and a priming of the thermal transport bus which is not present in the elected Species A Fig. 2.
Claims 1-9 and 12-17 are currently being examined.

Drawings
The drawings are objected to since in Figure 2 flow arrows indicating the direction of fuel flow through thermal transport bus 102 and through bypass lines 110A-110D are not shown but should be shown.  No new matter may be added.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second bypass line with an upstream end and a downstream end, wherein the upstream end of the second bypass line is connected to the thermal transport bus at a location upstream of the heat source heat exchanger, wherein the downstream end of the second bypass line is connected to the thermal transport bus at a location downstream of the heat source heat exchanger, wherein the second bypass line is configured to deliver a second portion of the fuel from upstream of the heat source heat exchanger to downstream of the heat source heat exchanger” of claim 5 must be shown or the feature(s) canceled from the claim(s).  Claim 5 depends from claim 3, and claim 3 claims the heat source heat exchanger comprises a bus cooled air cooler heat exchanger and a waste heat recovery heat exchanger, but Figure 2 shows a bypass line around only one heat source heat exchanger at a time. None of the Figures show one bypass line bypassing two heat source heat exchangers as claimed in claim 5. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 recites “the transport bus” in lines 10 and 12 which should read as – the thermal transport bus --.
Claim 6 recites “the transport bus” in lines 2-3 which should read as – the thermal transport bus --.
Claim 9 recites “the heat sink heat exchange” in line 2 which should read as – the heat sink heat exchanger --.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a fuel delivery assembly” in claim 1;
“a pressure maintenance system” in claim 2;
“the thermal transport bus” in claim 13; and
“a pressure-controlled recirculation circuit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A fuel delivery assembly” in claim 1 is interpreted as the structure described in specification para. 0035 (which is in regards to the elected species Fig. 2 embodiment): a boost pump, a main fuel pump, a fuel metering unit and a restriction and equivalents thereof which are capable of “providing a fuel to the combustion section of the gas turbine engine.”
“A pressure maintenance system” in claim 2 is interpreted as invoking 112(f) but the specification fails to disclose the corresponding structure or material for performing the entire claimed function recited in claim 2: “wherein the pressure maintenance system fluidly couples the fuel delivery assembly with the thermal transport bus, wherein the pressure maintenance system is configured to pressurize and charge the portion of the fuel that is in the thermal transport bus.” See 112 rejections.
“The thermal transport bus” in claim 13 is interpreted as invoking 112(f) but the specification fails to disclose the corresponding structure or material for performing the entire claimed function recited in claim 13: “wherein the thermal transport bus is configured to isolate the portion of the fuel in the thermal transport bus from a portion of the fuel that is located downstream from the fuel metering unit of the fuel delivery assembly.” See 112 rejections.
“A pressure-controlled recirculation circuit” in claim 17 is interpreted as invoking 112(f) but the specification fails to disclose the corresponding structure or material for performing the entire claimed function recited in claim 17: “provides a reference pressure.” See 112 rejections.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding “a pressure maintenance system” in claim 2, the specification describes aspects of the elected species of the Fig. 2 embodiment and recites in para. 0051 “In one example, fuel delivery system 122 can be referred to as a pressure maintenance system” but the specification does not recite any other structure of the pressure maintenance system that is in addition to structure of the fuel delivery system and the structure described in the specification does not perform the entire function in the claim: “wherein the pressure maintenance system fluidly couples the fuel delivery assembly with the thermal transport bus, wherein the pressure maintenance system is configured to pressurize and charge the portion of the fuel that is in the thermal transport bus.”  
Regarding “the thermal transport bus” in claim 13, the specification describes aspects of the elected species of the Fig. 2 embodiment and recites in para.  0036 “Thermal transport bus 102 includes an intermediary heat exchange fluid flowing therethrough and may be formed of one or more suitable fluid conduits” but the specification does not recite any other structure of the thermal transport bus and the structure described in the specification does not perform the entire function in the claim: “wherein the thermal transport bus is configured to isolate the portion of the fuel in the thermal transport bus from a portion of the fuel that is located downstream from the fuel metering unit of the fuel delivery assembly.”
Regarding “A pressure-controlled recirculation circuit” in claim 17, the specification recites in para. 0024: “certain embodiments of the disclosed fuel based thermal transport bus and associated assembly include a pressure-controlled recirculation circuit within the engine fuel system that provides a reference pressure thereby eliminating the need for a discrete accumulator or reservoir to accommodate expansion, contraction, and/or charging of the system” but the disclosure is devoid of any structure that performs the function in the claim: “provides a reference pressure.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thermal transport bus” but the term is not an art recognized term and the specification does not provide a definition or adequately describe what structure is meant by the term to allow one of ordinary skill in the art to understand the scope of what is being claimed which renders the claim as indefinite.
Claim 1 recites the limitation "the flow of fuel" in lines 9-10 and in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the flow of fuel" in lines 3-4 and in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fuel-to-fuel heat exchanger" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the heat sink heat exchanger is disposed along the thermal transport bus as a location that is downstream of the heat sink heat exchanger” in lines 3-5 which is confusing as to how the heat sink heat exchanger is disposed at a location downstream of itself.  It seems one of the recitations of “the heat sink heat exchanger” may be a typo but it cannot be determined from the claim which recitation is possibly meant to be instead “the heat sink exchanger.” Therefore the recitation renders the claim indefinite.
Claim 13 recites the limitation "the fuel metering unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a flow of fuel” in line 4 which is confusing if this is the same or different from “the flow of fuel” recited in claim 1.
Claim 16 recites the limitation "the heat sink exchanger" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a flow of fuel” in line 2 which is confusing if this is the same or different from “the flow of fuel” recited earlier in line 2.
Claim 16 recites the limitation "the fuel delivery line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the engine fuel system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent upon any of the above rejected claims are also rejected.

Claim limitations “a pressure maintenance system” in claim 2, “the thermal transport bus” in claim 13, and “a pressure-controlled recirculation circuit” in claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function in each claim and to clearly link the structure, material, or acts to the function. 
Regarding “a pressure maintenance system” in claim 2, the specification describes aspects of the elected species of the Fig. 2 embodiment and recites in para. 0051 “In one example, fuel delivery system 122 can be referred to as a pressure maintenance system” but the specification does not recite any other structure of the pressure maintenance system that is in addition to structure of the fuel delivery system and the structure described in the specification does not perform the entire function in the claim: “wherein the pressure maintenance system fluidly couples the fuel delivery assembly with the thermal transport bus, wherein the pressure maintenance system is configured to pressurize and charge the portion of the fuel that is in the thermal transport bus.”  
Regarding “the thermal transport bus” in claim 13, the specification describes aspects of the elected species of the Fig. 2 embodiment and recites in para.  0036 “Thermal transport bus 102 includes an intermediary heat exchange fluid flowing therethrough and may be formed of one or more suitable fluid conduits” but the specification does not recite any other structure of the thermal transport bus and the structure described in the specification does not perform the entire function in the claim: “wherein the thermal transport bus is configured to isolate the portion of the fuel in the thermal transport bus from a portion of the fuel that is located downstream from the fuel metering unit of the fuel delivery assembly.”
Regarding “A pressure-controlled recirculation circuit” in claim 17, the specification recites in para. 0024: “certain embodiments of the disclosed fuel based thermal transport bus and associated assembly include a pressure-controlled recirculation circuit within the engine fuel system that provides a reference pressure thereby eliminating the need for a discrete accumulator or reservoir to accommodate expansion, contraction, and/or charging of the system” but the disclosure is devoid of any structure that performs the function in the claim: “provides a reference pressure.”  
Therefore, claims 2, 13 and 17 are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding each of claims 2, 13 and 17, Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 12-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney et al. 20120312037 in view of Zielinski et al. 20140196463.
Regarding independent claim 1, as best understood, Finney discloses a gas turbine engine assembly (combustion turbine or turbofan engine, i.e. main engine for an aircraft per para. 26) comprising: 
a gas turbine engine (combustion turbine or turbofan engine) for having a combustion section (burner 60 Fig. 1; para. 26);
a fuel delivery assembly (interpreted per 112(f) above: boost pump 50, main fuel pump 56, valve 62, i.e. a fuel metering unit, which regulates the recirculation of fuel flow back through return to tank cooler 44; Fig. 1 and paras. 25-27) providing a fuel to the combustion section of the gas turbine engine (fuel flow is shown by dashed lines in Fig. 1 per para. 11 and a dashed flow arrow is directed from valve 62 to burner 60); and 
a thermal energy management system (thermal management system 10 Fig. 3) comprising: 
a thermal transport bus (labeled in annotated Fig. 3 where thermal transport bus is interpreted per instant specification para. 0036 as including one or more suitable conduits with a heat transfer fluid flowing therethrough) having a portion of the fuel configured to flow therethrough (fuel flows through conduits indicated by the fuel flow dashed lines in Fig. 3), wherein the fuel is disposed as a heat exchange fluid (fuel is used as a heat exchange fluid in at least return to tank cooler (RTT) 44, fuel cooler 20, fuel oil cooler 46 and fuel-air heat exchanger 48 in Fig. 3; para. 23) of the thermal energy management system; 
a heat source heat exchanger (fuel-air heat exchanger 48) in thermal communication with the flow of fuel through the thermal transport bus (48  comprises a fuel-air heat exchanger to cool compressed air and to pre-heat the fuel prior to combustion in burner 60 per para. 26); and 
a heat sink heat exchanger (44) in thermal communication with the flow of fuel through the transport bus (RTT cooler 44 exchanges heat with the expanded cooling air flow to reduce fuel temperatures for storage in fuel tank 42 per para. 27).

    PNG
    media_image1.png
    648
    920
    media_image1.png
    Greyscale

Finney is silent regarding a restriction in the fuel delivery assembly.
Zielinski teaches a gas turbine engine fuel supply system (para. 7) including a boost pump (102 Fig. 2), fuel pump (104 Fig. 2) and a fuel metering unit (FMU Fig. 2 para. 17). Zielinski teaches a flow control orifice (217 Fig. 2 para. 23), i.e. a restriction per instant specification para. 50, in a fuel line of the fuel supply system.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Finney a restriction as taught by Zielinski as combining prior art elements (a restriction in a fuel supply system) according to known methods to yield predictable results (controlling fuel flow in a fuel delivery system). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).

Regarding claim 2, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above and Finney further discloses a pressure maintenance system (boost pump 50), wherein the pressure maintenance system fluidly couples the fuel delivery assembly with the thermal transport bus (boost pump 50 is fluidly coupled to the main fuel pump 56 of the fuel delivery assembly and boost pump 50 is fluidly coupled to at least the fuel cooler 20 of the thermal transport bus in Fig. 3), wherein the pressure maintenance system is configured to pressurize and charge the portion of the fuel that is in the thermal transport bus (boost pump 50 provides a downstream pressure drop through fuel cooler 20, and generates an overpressure to limit cavity formation at the inlet to main fuel pump 56 per para. 25).

Regarding claim 12, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above and Finney further discloses wherein the thermal energy management system further comprises a pump (boost pump 50, main fuel pump 56 in Fig. 3) fluidly connected to the thermal transport bus (50, 56 are fluidly connected to the thermal transport bus in annotated Fig. 3), wherein the pump is configured to generate a flow of the portion of the fuel in the thermal transport bus (boost pump 50 provides a downstream pressure drop through fuel cooler 20, and generates an overpressure to limit cavity formation at the inlet to main fuel pump 56 per para. 25, and main fuel pump 56 drives flow through fuel-oil-cooler 46 and secondary heat exchanger 48 per para. 26).
Finney in view of Zielinski is silent regarding wherein the pump comprises a centrifugal pump configured to mechanically couple to and be driven by an accessory gear box of the gas turbine engine.
Zielinski further teaches a boost pump (102 Fig. 2) which is a centrifugal pump (para. 19) configured to mechanically couple to and be driven by an accessory gear box of a gas turbine engine (the source of drive torque to the boost pump 102 may be a gearbox coupled to the gas turbine engine per para. 16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the pump in the invention of Finney in view of Zielinski comprise a centrifugal pump configured to mechanically couple to and be driven by an accessory gear box of the gas turbine engine as taught by Zielinski as a simple substitution of one known, equivalent element (a centrifugal pump driven by an accessory gear box) for another (the boost pump) to yield predictable results (pumping the fuel). "[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).

Regarding claim 13, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above and Finney further discloses wherein the thermal transport bus is configured to isolate the portion of the fuel in the thermal transport bus from a portion of the fuel that is located downstream from the fuel metering unit of the fuel delivery assembly (the flow of fuel which is recirculated back to the fuel tank in the thermal transport bus is isolated via a separate flowpath extending from valve 62 from a portion of fuel which is sent downstream of valve 62 to the burner 60 via a fuel delivery line in annotated Fig. 3).

Regarding claim 14, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above and Finney further discloses wherein the fuel delivery assembly further comprises: a fuel metering unit (valve 62 in Fig. 3); and a fuel delivery line (labeled in annotated Fig. 3) providing a flow of fuel from the fuel metering unit to the combustion section of the gas turbine engine (the fuel delivery line provides fuel from valve 62 to the combustion section (burner 60)), wherein combustion of the fuel provides a driving force of the gas turbine engine (combustion of fuel in burner 60 powers, i.e. provides a driving force of, the combustion turbine or turbofan engine (main engines for a jet aircraft) per para. 26).

Regarding claim 15, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above and Finney further discloses wherein the thermal energy management system further comprises a pump (boost pump 50, main fuel pump 56 in Fig. 3) fluidly connected to the thermal transport bus (50, 56 are fluidly connected to the thermal transport bus in annotated Fig. 3), wherein the pump is configured to generate a flow of the portion of the fuel in the thermal transport bus (boost pump 50 provides a downstream pressure drop through fuel cooler 20, and generates an overpressure to limit cavity formation at the inlet to main fuel pump 56 per para. 25, and main fuel pump 56 drives flow through fuel-oil-cooler 46 and secondary heat exchanger 48 per para. 26).

Regarding claim 17, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above and Finney further discloses a pressure-controlled recirculation circuit (fuel is recirculated in a circuit via valve 62 back to fuel tank 42 and then circulated again via pumps 50, 56 in Fig. 3) within the engine fuel system that provides a reference pressure (boost pump 50 provides a downstream pressure drop through fuel cooler 20, and generates an overpressure, i.e. a reference pressure, to limit cavity formation at the inlet to main fuel pump 56 per para. 25), and the gas turbine engine assembly is devoid of a discrete accumulator or reservoir to accommodate expansion, contraction, and/or charging of the thermal energy management system (Finney in view of Zielinkski does not teach a discrete accumulator or reservoir to accommodate expansion, contraction, and/or charging of the fuel in the thermal energy management system).

Claim(s) 3, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Zielinski as applied to claim 1 above, and further in view of Kesseli et al. 20120096869.
Regarding claim 3, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above and Finney further discloses wherein the heat source heat exchanger comprises: a bus cooled air cooler heat exchanger (fuel-air heat exchanger 48 Fig. 3) in thermal communication with the flow of fuel through the thermal transport bus (fuel is pre-heated by air in bus cooled air cooler heat exchanger 48), wherein the bus cooled air cooler heat exchanger is disposed along the thermal transport bus and upstream from the heat sink heat exchanger (48 is upstream of valve 62 which recirculates a portion of fuel back to fuel tank 42 via flowing through heat sink heat exchanger 44 such that 48 is upstream of 44 in Fig. 3).
Finney in view of Zielinski is silent regarding a waste heat recovery heat exchanger in thermal communication with the flow of fuel through the thermal transport bus, wherein the waste heat recovery heat exchanger is disposed along the thermal transport bus, upstream from the heat sink heat exchanger and downstream from the bus cooled air cooler heat exchanger.
Kesseli teaches a gas turbine engine system to utilize liquid and gaseous fuels to improve engine efficiency (para. 2). Kesseli teaches the use of the hot exhaust gases to pre-heat a fuel stream prior to injection to a combustor can be applied to any gaseous or liquid fuel from those stored at cryogenic temperatures to those stored at room temperature or higher (para. 9). Kesseli teaches fuel is pumped through the engine's intercooler or a secondary heat exchanger exchanging heat with the compressed air stream between the low-pressure compressor and high-pressure compressor with the fuel first heated by the intercooler and then further heated by a heat exchanger utilizing waste exhaust heat of the gas turbine engine (Abstract, para. 14).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Finney in view of Zielinski a waste heat recovery heat exchanger in thermal communication with the flow of fuel through the thermal transport bus, wherein the waste heat recovery heat exchanger is disposed along the thermal transport bus, downstream from the bus cooled air cooler heat exchanger to provide a thermodynamic benefit to the engine cycle by pre-heating the fuel before injection into the combustor (para. 9) in the configuration providing the most overall thermodynamic benefit to the engine cycle (para. 14). By adding the waste recovery heat exchanger downstream of bus cooled air cooler heat exchanger 48 in Fig. 3 of Finney to most efficiently heat the fuel prior to sending to the burner 60 via valve 62, the waste heat recovery heat exchanger is also upstream of heat sink heat exchanger 44 in the recirculation fuel flow path from valve 62 back to the fuel tank in Fig. 3.

Regarding claim 6, as best understood, Finney in view of Zielinski and further in view of Kesseli teaches all that is claimed in claim 3 discussed above and Finney further discloses a heat sink exchanger (fuel cooler 20 in Fig. 3) in thermal communication with the flow of fuel through the transport bus (fuel is cooled by air in heat sink exchanger 20 per para. 38), wherein the heat sink heat exchanger is disposed along the thermal transport bus as a location that is downstream of the heat sink heat exchanger (20 is downstream of 44 since fuel flows from 44 to the fuel tank 42 and then fuel flows from the fuel tank 42 to 20 in Fig. 3; in addition 44 is downstream of 20 in Fig. 3 when fuel which has flowed through 20 is recirculated back to 44 via valve 62 in Fig. 3).

Regarding claim 8, as best understood, Finney in view of Zielinski and further in view of Kesseli teaches all that is claimed in claim 6 discussed above and Finney further discloses wherein the thermal energy management system further comprises a pump (boost pump 50, main fuel pump 56 in Fig. 3) fluidly connected to the thermal transport bus (50, 56 are fluidly connected to the thermal transport bus in annotated Fig. 3), wherein the pump is configured to generate a flow of the portion of the fuel in the thermal transport bus (boost pump 50 provides a downstream pressure drop through fuel cooler 20, and generates an overpressure to limit cavity formation at the inlet to main fuel pump 56 per para. 25, and main fuel pump 56 drives flow through fuel-oil-cooler 46 and secondary heat exchanger 48 per para. 26) wherein the pump is disposed along the thermal transport bus and downstream of the heat sink exchanger (pump 50, 56 are disposed along the thermal transport bus in annotated Fig. 3 and are downstream of heat sink exchanger 20).

Regarding claim 9, as best understood, Finney in view of Zielinski and further in view of Kesseli teaches all that is claimed in claim 6 discussed above and Finney further discloses wherein the heat sink exchanger (20), the heat sink heat exchanger (44), the bus cooled air cooler heat exchanger (48), and the waste heat recovery heat exchanger (46) are arranged in a series flow arrangement along the thermal transport bus (as seen in annotated Fig. 3, 20, 44, 46 and 48 are in a series flow arrangement along the thermal transport bus).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Zielinski and further in view of Kesseli as applied to claim 3 above, and further in view of Niergarth et al. 20190153952.

Regarding claim 4, as best understood, Finney in view of Zielinski and further in view of Kesseli teaches all that is claimed in claim 3 discussed above but is silent regarding wherein the thermal transport bus further comprises a plurality of bypass lines for selectively bypassing any one of the heat sink heat exchanger, the bus cooled air cooler heat exchanger, and the waste heat recovery heat exchanger.
Niergarth teaches a thermal management system operable with a fuel delivery system of a gas turbine engine (para. 1). Niergarth teaches bypass lines (172, 178, 184, in Fig. 2) for selectively bypassing any one of a heat sink heat exchanger (108A in Fig. 2 para. 70), an air cooler heat exchanger (one of heat exchangers 106A or 106B which may be a cooled cooling air system heat source heat exchanger per paras. 66 and 67), and a waste heat recovery heat exchanger (one of 106A or 106B which may be a waste heat recovery heat exchanger per paras. 66 and 67). Niergarth teaches a controller may bypass some or all of a heat exchange fluid flow through a thermal transport bus 102 around the first heat sink heat exchanger 108A using valve 170 and bypass line 172; may bypass some or all of the heat exchange fluid flow through the thermal transport bus 102 around one or both of the heat source heat exchangers 106A, 106B using valves 176 and bypass line 178, valve 182 and bypass line 184 (respectively) (para. 88 and Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Finney in view of Zielinski and further in view of Kesseli wherein the thermal transport bus further comprises a plurality of bypass lines for selectively bypassing any one of the heat sink heat exchanger, the bus cooled air cooler heat exchanger, and the waste heat recovery heat exchanger as taught by Niergarth to operate the gas turbine engine more efficiently with less risk of transferring excess heat to the fuel flow (para. 90) since heating the fuel flow without taking certain precautions may result in damage to the gas turbine engine (para. 5).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Zielinski and further in view of Kesseli as applied to claim 6 above, and further in view of Schwarz 20080053101.
Regarding claim 7, as best understood, Finney in view of Zielinski and further in view of Kesseli teaches all that is claimed in claim 6 but is silent wherein the heat sink exchanger is a surface cooler disposed along a surface of a fan section of the gas turbine engine.
Schwarz teaches a thermal management system for an aircraft gas turbine engine (para. 1). Schwarz teaches a heat sink exchanger (40 Fig. 2; which facilitates rejection of thermal loads to the fuel in the fuel system 36 per para. 18) is a surface cooler disposed along a surface of a fan section (heat exchanger 40 is located within the plenum adjacent the exhaust and a fan system is co-located with the heat exchanger and the fan system communicates with the ram air duct and the fan duct such that airflow therefrom is communicated through the fan system prior to communication through the heat exchanger as seen in Fig. 2 and per para. 7; and the ram air intake 46 and the exhaust 50 are preferably located through a first aircraft surface F1 of the aircraft and the fan intake 48 is preferably located through a second aircraft surface F2 of the aircraft different than the first surface F1 (also illustrated in FIG. 1B) per para. 20) of the gas turbine engine.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention where the heat sink exchanger of the invention of Finney in view of Zielinski and further in view of Kesseli include a surface cooler disposed along a surface of a fan section of the gas turbine engine as taught by Schwarz to minimize leakage and pressure losses yet enhance cooling airflow by resistance to re-ingestion of heated airflow from the heat exchanger during aircraft ground-idle operations (Schwartz para. 10).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Zielinski as applied to claim 1 above, and further in view of Blair.
Regarding claim 16, as best understood, Finney in view of Zielinski teaches all that is claimed in claim 1 discussed above but is silent regarding wherein the heat sink exchanger thermally connects the flow of fuel through the thermal transport bus to a flow of fuel through the fuel delivery line.
Blair teaches a system for cooling a source within a gas turbine engine (para. 2). Blair teaches a heat sink exchanger (heat exchanger 16 in Fig. 1) thermally connects a flow of fuel (first cooling medium may be fuel per para. 49) through a thermal transport bus (closed loop circuit 38 in Fig. 1) to a flow of fuel (second cooling medium may be fuel per para. 49) through a fuel delivery line (line from cooling medium inlet 22 to cooling medium outlet 24). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a heat sink exchanger in the invention of Finney in view of Zielinski which thermally connects the flow of fuel through the thermal transport bus to a flow of fuel through the fuel delivery line as taught by Blair as an improved cooling system for the turbine engine (para. 6). 
 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Also, note that there is also a drawing objection regarding claim 5 limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J.H./	/GERALD L SUNG/                                                                                Primary Examiner, Art Unit 3741                                                                                                                        Examiner, Art Unit 3741